

116 HR 440 IH: Eminent Domain Just Compensation Act
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 440IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Amash introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act, to clarify the authority of the Secretary of Homeland
			 Security to take property using eminent domain, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eminent Domain Just Compensation Act. 2.Limitation on authority of the Secretary of Homeland Security to take property using eminent domainSection 103(b) of the Immigration and Nationality Act (8 U.S.C. 1103(b)) is amended—
 (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and (2)in paragraph (3), by striking the Act of August 1, 1888 (Chapter 728; 25 Stat. 357). and inserting the following: section 3113 of title 40, United States Code, except that notwithstanding section 3114 of title 40, United States Code, the Government may not take any land prior to the issuance of a final judgment pursuant to the proceedings under section 3113 of such title..
			